Citation Nr: 1628269	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  11-18 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to service-connected diabetes mellitus, type II.

2. Entitlement to service connection for bilateral diabetic retinopathy.

3. Entitlement to service connection for a gastrointestinal condition.

4. Entitlement to service connection for a bladder condition.

5. Entitlement to service connection for keloids on the chest.  

6. Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 and May 1972 and from January 1991 to March 1991.  The Veteran was also a member of the Army Reserves.  

This appeal comes before the Board of Veterans' Appeals (Board) from November 2009, June 2010, and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The issues of entitlement to service connection bilateral diabetic retinopathy, a bladder condition, and a psychiatric disorder to include PTSD and depression, are addressed in the REMAND that follows the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the pendency of the appeal the Veteran has been diagnosed with diabetic peripheral neuropathy of both upper extremities.  

2. The earliest probative, competent evidence demonstrates that keloids on the chest were present subsequent to the period of service from January 1971 to May 1972 and prior to the period of service from January 1991 to March 1991. 

3. No examination was conducted upon the Veteran's entry into his period of service from January 1991 to March 1991, and there is no supporting medical evidence on the question of soundness with regard to keloids on chest upon the Veteran's entry into his period of service from January 1991 to March 1991.

4. There is no competent, probative evidence of increase in severity of keloids on the chest during the second period of service from January 1991 to March 1991.    

5. The probative, competent evidence does not demonstrate that the Veteran's keloids on the chest are due to exposure to herbicides.  

6. The probative, competent evidence does not demonstrate that the Veteran's gastrointestinal condition, claimed as hiatal hernia, is related to active duty, to include as due to exposure to herbicides.  


CONCLUSIONS OF LAW

1. The criteria for service connection for peripheral neuropathy of the bilateral upper extremities have been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

2. The criteria for service connection for a gastrointestinal condition have not been met. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3. The criteria for service connection for aggravation of the Veteran's pre-existing keloids on the chest are not met. 38 U.S.C.A. § § 1110, 1111, 1116, 1131, 1153, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was not provided a VA examination for his claims of entitlement to service connection for a gastrointestinal condition and keloids on the chest, but examinations are not necessary.  The record demonstrates the Veteran has current disabilities of hiatal hernia (a gastrointestinal condition) and keloids on the chest.  However, the record does not contain competent evidence indicating that these developed in service, were otherwise causally related to service, or were causally related to conceded herbicide agent exposure in service in Vietnam, or were caused or aggravated by any service-connected disability or otherwise may be associated with service.  Consequently, a VA examination is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has claimed service connection for a gastrointestinal condition and keloids on the chest based on his conceded herbicide exposure in service in Vietnam.  This amounts to no more than a conclusory generalized lay assertion of nexus, because, as discussed below, there is no presumption for service connection for these claimed conditions based on herbicide agent exposure, and the Veteran has not supported these claims with any competent (medical) evidence to support a link between herbicide exposure and his development of these claimed conditions. Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).
  
VA treatment and examination records have been received into the record subsequent to the most recent statement of the case (SOC) in May 2011 addressing the claims for service connection for a gastrointestinal condition and keloids of the chest.  However, these examination and treatment records are not pertinent to the claim, as they are merely duplicative of prior evidence of record, in the sense that they inform that the Veteran still has the claimed upper gastrointestinal condition/ hiatal hernia or keloids on the chest, which was established prior to the SOC, but do not reflect any change in severity subsequent to the SOC including none related to any service-connected disability, and do not reflect any link to service, and do not reflect any association with the Veteran's presumed herbicide exposure in service.  They also do not include any new VA examinations directly addressing the claimed gastrointestinal condition or keloids on the chest with regard to their etiology or otherwise address unresolved or disputed issues pertinent to the claim for service connection for a gastrointestinal condition or keloids on the chest.  Hence, remand of the claims for service connection for a gastrointestinal condition and keloids on the chest for issuance of a supplemental statement of the case (SSOC) prior to the Board's adjudication of these claims is not required.  38 C.F.R. § 20.1304.  

General Legal Criteria - Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.

Peripheral Neuropathy of the Bilateral Upper Extremities

The Veteran contends, in effect, that he has developed peripheral neuropathy of the bilateral upper extremities secondary to his service-connected diabetes mellitus, type II.  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

The Veteran's October 2014 VA examination produced diagnoses of diabetic peripheral neuropathy affecting both upper and both lower extremities, with the upper extremities affected by bilateral mild paresthesias and/or dysesthesias with decreased vibration and cold sensation bilaterally and decreased positional sense on the left only.  The findings and diagnoses of diabetic peripheral neuropathy of the upper extremities are reasonably consistent with and supported by the balance of the medical record, including past assessments of diabetes mellitus with diabetic peripheral neuropathy.  

The preponderance of the evidence favors the presence of diabetic peripheral neuropathy as secondary to service-connected diabetes mellitus.  

Based on the foregoing, the Board finds the preponderance of the evidence demonstrates that the Veteran's peripheral neuropathy of the bilateral upper extremities is proximately due to his service-connected diabetes mellitus, type II. Therefore, service connection for peripheral neuropathy of the bilateral upper extremities is granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Claims Based on Herbicide Exposure

In a September 2009 submission, the Veteran informed that he was claiming entitlement to service connection for claimed disabilities based on exposure to herbicides in Vietnam.  The Veteran's exposure to herbicides in Vietnam is conceded, and he has been service connected on this basis for diabetes mellitus and coronary artery disease.  However, he is also claiming entitlement to service connection for a gastrointestinal condition and keloids on his chest due as due to herbicide exposure in service.  

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (i.e., January 9, 1962 to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  For these veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

The list of diseases associated with herbicide exposure is as follows: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus (Type II), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), hairy cell leukemia and other chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395  -32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21258  -21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540  (June 8, 2010).

Despite these findings, if a veteran does not qualify for service connection on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In this case, while the Veteran's exposure to herbicide agents during service in Vietnam is conceded, the Veteran's claimed gastrointestinal condition (upper gastrointestinal condition, originally claimed as hiatal hernia) and keloids on the chest are not diseases for which a presumption of service connection based on herbicide agent exposure applies.  38 C.F.R. § 3.309(e).  The Veteran has also not presented any medical evidence supporting a causal link between his exposure to herbicide agents and his claimed gastrointestinal condition or his keloids on the chest.  The Veteran, as a layperson, has not been shown to possess the requisite expertise or knowledge to address the distinctly medical question of a causal link between herbicide exposure and development of these claimed conditions.  Jandreau, 492 F.3d at 1372; see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).   

Hence, absent competent evidence or a presumption supporting a causal link between the Veteran's herbicide agent exposure in service and his claimed gastrointestinal condition and keloids on the chest, service connection for these claimed conditions on these bases related to herbicide agent exposure is not warranted.  38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e).  

The Board has considered the benefit of doubt rule, but the evidence preponderates against these claims on the basis of herbicide agent exposure, and hence the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Gastrointestinal Condition, Including Hiatal Hernia, on 
Bases other than Herbicide Agent Exposure

The Veteran contends, in effect, that he has a gastrointestinal condition, including hiatal hernia, which is related to service.  

Service and post-service record do not reflect a gastrointestinal condition prior to February 2001.  Medical evidence has also not been presented causally linking the claimed upper gastrointestinal condition or hiatal hernia to service.  The Veteran has not contended, and the competent evidence of record does not otherwise support a service-connected disease or disability having caused or aggravated the Veteran's claimed gastrointestinal condition.  38 C.F.R. § 3.310.  

Thus, the Board finds the preponderance of competent, credible evidence against the Veteran's claimed gastrointestinal condition having developed in service or otherwise being causally related to service.  38 C.F.R. § 3.303.  The preponderance of the evidence is against the claim, and, therefore, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

Legal Criteria Pertaining to Claim for Service Connection with 
Evidence of Existence of Claimed Disability Prior to Service

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  However, when determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  

If a Veteran seeks service connection for a preexisting disorder noted upon entry into service, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the Veteran meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet. App. 231 (2012); 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Id. at 235 n. 6; 38 U.S.C. § 1153.

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The increase in severity during service must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466 (1995); Crowe v. Brown, 7 Vet. App. 238 (1994).  If there is no evidence of injury, complaints, or treatment of the preexisting disability in service, an increase in severity has not been shown.  

Any increase in severity must also be permanent.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted by symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and convincing evidence demonstrates no permanent increase in disability during service, the presumption of aggravation is not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).

Claim for Service Connection for Keloids on the Chest

The Veteran contends, in effect, that he has keloids on his chest which are related to service.  While the Veteran initially characterized his claim as one for service connection for benign skin neoplasms, the record reflects that the claim was for service connection for keloids on the chest, diagnosed as such historically and over the course of claim and appeal.  As discussed below, the question presented is whether pre-existing keloids increased in severity during the Veteran's second period of service, in order for the presumption of aggravation to apply.  Wagner.  

Keloids on the Veteran's chest were not reflected in records of the Veteran's first period of service from January 1971 to May 1972, or for years thereafter.  

The first obtained record of keloids on the chest is an Army Reserves examination in July 1979 which noted "keloids center chest."  A July 1983 Army Reserves examination also noted keloid lesions on the chest.  They were noted again at the Veteran's demobilization examination in March 1991, when it was noted that the Veteran had "several keloids on chest."  A November 1993 Army Reserves examination noted, "keloid formation xyphoid area 8 1/2 x 3 cm."

The record reflects that the Veteran's keloids on the chest have persisted, and that they have been treated in the past surgically and in recent years with prescribed triamcinolone cream.  

There was no examination upon the Veteran's entry into service in January 1991. Hence, there is no supporting medical evidence on the question of soundness upon service entrance, and the presumption of soundness cannot attach.  38 U.S.C.A. § 1111; Crowe, 7 Vet. App. at 246.

There is no evidence of record, including any assertions by the Veteran, that his keloids developed in service or that they increased in severity during his period of service from January to March of 1991.  Rather, keloids were noted on the Veteran's chest in July 1979, years prior to his second period of service, just as they were in March 1991 at his demobilization examination for that period of service.  Absent complaint or treatment or medical finding or diagnosis indicating that the keloids on the chest found on service separation were any different from the keloids on the chest observed on examination years prior to the 1991 period of service, there is no evidence of increase in the disability during service.  The Veteran has thus not met his initial burden of presenting evidence of increase in severity during service, and service connection for the preexisting keloids on the chest is not warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The Veteran has not contended, and the competent evidence of record does not otherwise support a service-connected disease or disability having aggravated the Veteran's claimed keloids on the chest.  Hence, service connection on that basis is also not warranted.  38 C.F.R. § 3.310.  

The preponderance of the evidence is against the claim, and, therefore, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for diabetic peripheral neuropathy of the upper extremities is granted.  

Service connection for a gastrointestinal condition, claimed as hiatal hernia, is denied.  

Service connection for keloids on the chest, claimed as benign skin neoplasms, is denied.  


REMAND

The Veteran was issued a statement of the case (SOC) in May 2011 addressing the claims of service connection for bilateral retinopathy, a bladder condition and a psychiatric disorder.  He has not subsequently been issued a supplemental statement of the case (SSOC) despite the additional years of VA treatment records and examination records pertinent to the claims for service connection for diabetic retinopathy, a bladder condition, and a psychiatric disorder since the issuance of that SOC.  Because the Veteran has not waived RO review of this additional evidence, remand for issuance of a SSOC is required prior to Board adjudication.  See 38 C.F.R. § 20.1304.  

Specifically, the Veteran was afforded a VA examination in April 2014 address eye disabilities including as secondary to diabetes mellitus, type II.  This examination and VA treatment records address eye disability and diabetes mellitus, type II.  Because treatment and examination records do not yet reflect at an affirmative finding of retinopathy, no additional medical examination is required to address etiology of retinopathy as related to service-connected diabetes mellitus.  

Because the Veteran has claimed entitlement to service connection for a bladder condition as secondary to his diabetes mellitus, type II, the current status of the Veteran's diabetes mellitus, type II, and his bladder, as reflected in treatment and examination records subsequent to the May 2011 SOC, should be reviewed.  Once again, no further examination is required based on the current evidence of record.

The Veteran's psychiatric disorder claim is also affected by pertinent treatment records subsequent to the May 2011 SOC.  

Consequently, these claims will be returned to the AMC/RO for review with issuance of an SSOC prior to Board adjudication.  

The appealed claims for service connection for a psychiatric disorder to include PTSD and depression arise from June 2010 and June 2011 RO rating actions.  In the course of appeal the Veteran has expanded his depression claim to include service connection as secondary to service-connected disabilities.  

The Veteran contends that he has depression due to service-connected disabilities, or that he has PTSD due to stressor experiences in service, or that he is otherwise entitled to service connection for psychiatric disability related to service.  

Following an initial treatment screening in January 2010, the Veteran was formally evaluated by a VA psychologist for treatment purposes in February 2010, and PTSD was diagnosed.  The Veteran then endorsed having symptoms meeting at least the required number of symptoms to meet every criterion for a diagnosis of PTSD.  However, this symptom endorsement is questionable based on the noted over-reporting of symptoms in subsequent psychiatric testing, and his endorsement of symptoms which he then contradicts upon clinical interview, as discussed below.  

The Veteran at that February 2010 evaluation also endorsed symptoms of depression, including feeling depressed and worthless.  However, the Veteran's endorsing a sense of worthlessness appears notably inconsistent with his degree of engagement with groups and activities in his retirement, as reflected by self-report in subsequent clinical interviews in June 2010 and October 2010.  The psychologist noted that the Veteran did not endorse diminished drive or anhedonia.  The psychologist diagnosed dysthymic disorder rather than depression, and noted that the Veteran was on citalopram (Celexa) and reported that he was responding to it.  

VA mental health examinations for compensation purposes were conducted in June 2010 and October 2010.  At his June 2010 VA examination the Veteran was noted to be taking trazadone for sleep and citalopram for mood.  The Veteran reported suffering from low mood since Vietnam.  

The October 2010 VA examination was to address claimed PTSD, and was informed by clinical interview and review of the record.  The Veteran's history of exposure to a combat environment in service in Vietnam was noted, as were the Veteran's reports of thoughts of Vietnam and nightmares one to two times per week.  However, the Veteran's self-report of his current functioning and relationships were noted to reflect absence of disability consistent with PTSD, which the examiner noted was inconsistent with the score the Veteran achieved on a Mississippi test administered which was consistent with PTSD.  Family and social function were reported as good to excellent with active engagement and many productive relationships which the Veteran was maintaining in his retirement following a 27-year career as a social worker.  Of that career, the Veteran reported performance evaluations were "excellent, very high," he had good relations with co-workers and the general public, he had no work suspensions or firings, and he enjoyed his work.  He retired from his civilian work in 2005.  The Veteran reported that currently in his retirement he was very involved with his fraternity, his church, going to movies, eating out, and attending his grandson's football games.  The examiner noted that these reported activities were inconsistent with the Veteran's reports of crowd avoidance as a PTSD symptom.  While the Veteran also endorsed symptoms of PTSD including sleep disturbance, startle response, nightmares, and avoiding war stimuli, the examiner concluded that the Veteran did not report enough avoidant symptoms to meet that criterion for the diagnosis of PTSD.  The examiner diagnosed no Axis I, or psychiatric, disorder.  

The October 2010 examiner also noted that the Mississippi test was a "face valid measure" and thus "would be pretty easy to achieve a score consistent with PTSD if this were desired."  The examiner concluded that despite the Veteran's reporting of symptoms meeting criteria on the Mississippi test, he did not actually have social or occupational impairment.  

Upon the prior VA examination in June 2010, the examiner arrived at similar findings and conclusions including as related to psychological testing.  Two tests were administered for the June 2010 examination: the Beck's Depression Inventory (BDI-2) and the MMPI-2.  While the BDI-2 was consistent with moderate depression, the MMPI-2 results were "less clear and somewhat difficult to interpret."  The examiner explained that the MMPI-2 validity was "questionable" and that supplementary and content scales were invalid due to inconsistent responding.  Clinical scales interpretation was "cautionary due to an exaggeration of symptoms."  The examiner also observed that inconsistency between the MMPI-2 profile and the clinical interview was "clearly" present.  As an example, the examiner noted that on the test the Veteran endorsed "many abnormal and bizarre experiences/beliefs," whereas in the clinical interview he reported and exhibited none.  The June 2010 examiner noted that PTSD had been previously diagnosed by in a treatment context, but that PTSD was not confirmed upon current examination because, as the examiner explained, he was asked to evaluate the Veteran for depression.  The examiner did not diagnose depression or any other psychiatric disorder, and found that the Veteran's "[m]ental disorder symptoms are not severe enough to interfere with occupational and social functioning."

The October 2010 examination findings and conclusions are also consistent with VA records of the Veteran's participation in a PTSD group therapy in 2010.
 
However, the record does appear to reflect depression or dysthymia, since the Veteran was diagnosed and treated for the depression or dysthymia and there was some degree of consistence between testing and reported symptoms of depression.  Prescribed medication may have rendered the condition sub-clinical when the Veteran was examined in June 2010.  Hence, a VA examination is warranted to address the likelihood that depression or dysthymia, even if no longer impairing due to prescribed medication, either developed in or is causally related to service, or was caused or aggravated by service-connected disabilities.  

As an aside, the Board observes that while the Veteran has reported working for 27 years as a social worker prior to his retirement, this was not as a clinical social worker but rather as a "community organizer youth director," as the Veteran's personnel records from his second period of service inform.  The Veteran informed at his June 2010 examination that he completed an undergraduate degree in political science and a masters' degree in public administration.  Thus, both the Veteran's education and work experience are inconsistent with psychiatric training or knowledge or technical clinical expertise as would be required to diagnose psychiatric disorders.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana, 24 Vet. App. at 438.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional pertinent treatment records, including VA records from November 2014 to the present.  

2. After completion of the foregoing, provide the Veteran with an examination by a psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disorders present during the period of the Veteran's claim other than PTSD.  (PTSD has already been satisfactorily addressed by prior examinations.)  Copies of all pertinent records should be made available to the examiner for review.  

To support the examination, the examiner is cautioned to use validity testing or more objective indicia of disability whenever possible, based on prior examiners' findings that Veteran over-endorsed or exaggerated symptoms and thus provided psychological testing results of questionable validity. 

The examiner is also advised that the Veteran has been taking medication over the course of appeal for depression or dysthymia, and hence he may have depression or dysthymia notwithstanding the absence of current symptoms upon examination interview.  The examiner must nonetheless provide the requested opinions for depression or dysthymia or other psychiatric disability under treatment with medication.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  For each psychiatric disorder other than PTSD present during the period of the claim, is at least as likely as not (50 percent probability or more) that the disorder began in service, was caused by service, or is otherwise related to service.  

(b) If the answer is no, is it at least as likely as not that any psychiatric disorder other than PTSD present during the period of the claim, was caused or aggravated by a service-connected disability, including whether it was caused or aggravate by medication taken to treat a service-connected disability.  

The examiner advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression, as contrasted with a temporary flare-up of symptoms.

A complete rationale must be provided for any opinion offered.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. The AMC/RO must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158 , 3.655 (2015).
 
4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AMC/RO will readjudicate the following issues based on consideration of all of the evidence of record: entitlement to service connection for diabetic retinopathy; entitlement to service connection for a bladder condition including as secondary to diabetes mellitus, type II; and entitlement to service connection for a psychiatric disorder including PTSD or depression.  If any of the benefits sought on appeal remains denied, the Veteran and his attorney must be furnished a supplemental statement of the case and be given the opportunity to respond thereto. The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


